EXHIBIT TECHS LOANSTAR, INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS On February 3, 2010, Techs Loanstar, Inc., a Nevada corporation (“Techs” or the “Company”),entered into anAgreement Concerning the Exchange of Securities By and Among the Company and ZenZuu USA, Inc. and Certain Security Holders of ZenZuu USA, Inc.(the “Share Exchange Agreement”). Under the Share Exchange Agreement, ZenZuu USA, Inc (“ZZUSA”), a Nevada Corporation, merged with and into Techs. Immediately prior to the Share Exchange the Company had 40,400,000 shares of common stock outstanding.Upon closing the Company retired 28,000,000 shares of common stock.Immediately prior to the effective time of the Share Exchange, ZZUSA had 46,750 shares outstanding of its common stock ("ZZUSA Common Stock") and no shares of preferred stock. In accordance with the Plan of Exchange, all of the shares of ZZUSA Common Stock were acquired by the Company in exchange for 25,000,000 shares of company common stock, par value $.001 per share ("Common Stock"). ZZUSA also had outstanding convertible debt securities (the “Convertible Notes”), the outstanding principal and accrued and unpaid interest of which as amended, were automatically convertible into shares of ZZUSA Common Stock at a price per share equal to 65% of the ten (10) average closing price of the Common Stock immediately preceding the six (6) month anniversary of the closing of a Merger Agreement that resulted in ZZUSA becoming a publicly traded company. As a result of the Share Exchange Agreement, these convertible debt securities were exchanged for like convertible securities of the Company, whereby the outstanding principal and interest on such securities are automatically convertible into shares of Common Stock at a price per share equal to 65% of the ten (10) day average closing price of the Common Stock immediately preceding the six (6) month anniversary of the closing of the Share Exchange Agreement.Accordingly, after giving effect to the Share Exchange, the Registrant has approximately 37,400,000 shares of CommonStock outstanding, excluding the common stock to be issued upon the conversion of the Convertible Notes. As a result of the Share Exchange, the former ZZUSA shareholders together hold approximately 66.8% of the Registrant's outstanding voting power, excluding the outstanding convertible debt. Accordingly, the Share Exchange constitutes a change of control of the Registrant. The unaudited pro forma condensed combined balance sheet was prepared by combining the condensed balance sheet of Techs as of October 31, 2009and the condensed balance sheet of ZZUSA as of November 30, 2009. The unaudited pro forma condensed combined balance sheet assumes the transaction had been completed on October 31, 2009. The unaudited pro forma condensed combined statement of operations was prepared by combining the condensed statement of operations of Techs for the six months ended October 31, 2009 and the condensed statement of operations of ZZUSA for the six months ended November 30, 2009 and for the year ended April 30, 2009 (for Techs) and June 30, 2009 (for ZZUSA) as if the acquisition was effective at the beginning of each period. The pro forma condensed combined financial statements should be read in conjunction with the separate financial statements and related notes thereto of Techs in its Form 10-K/A filed January 20, 2010 with the Securities and Exchange Commission (“SEC”) for the years ended April 30, 2009 and 2008, and in its Quarterly Report on Form 10-Q filed December 21, 2009 for the six months ended October 31, 2009 with the SEC andin conjunction with the separate financial statements and related notes thereto of ZZUSA for the period ended June 30, 2009 and May 31, 2008included as Exhibit 99.1 and for the six months ended November 30, 2009 included as Exhibit 99.2 to this Form 8-K. These pro forma condensed combined financial statements are not necessarily indicative of the combined results of operations that would have occurred had the acquisition actually taken place at the beginning of the period indicated above or the future results of operations. In the opinion of management, all significant adjustments necessary to reflect the effects of the acquisition that can be factually supported within SEC regulations covering the preparation of pro forma financial statements have been made. The pro forma adjustments as presented are based on estimates and certain information that is currently available to management. Such pro forma adjustments could change as additional information becomes available, as estimates are refined or as additional events occur. F-1 UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS For the Six Months Ended October 31, 2009 Historical Pro forma Techs Loanstar, Inc. ZenZuu USA, Inc. Pro Forma Six months ended Six months ended Pro Forma Combined October 31, 2009 November 30, 2009 Adjustments October 31, 2009 Revenues: Revenues $ — $ — $ — Cost of revenues — Gross profit — Operating costs and expenses: Selling, general and administrative Salaries — 120,000 120,000 Legal & Accounting 6,478 12,000 18,478 Consulting, other — 6,000 6,000 Rent — 5,045 5,045 Amortization of license costs — 50,000 50,000 Office expenses 1,219 — 1,219 Other — 136 136 Total operating costs and expenses 7,697 193,181 - 200,878 Operating loss (7,697 ) (193,181 ) - (200,878 ) Other income (expenses) Interest expense, related parties — (520 ) (520 ) Interest expense, other — (36,901 ) (36,901 ) Merger costs — (75,000 ) (75,000 ) Debt issuance costs — (8,085 ) (8,085 ) Debt forgiveness 70 70 Total other income (expenses) 70 (120,506 ) - (120,506 ) Net loss $ (7,627 ) $ (313,687 ) $ - $ (321,384 ) Basic and diluted net loss per common share $ (0.00 ) $ (0.01 ) Basic and diluted weighted average common shares outstanding 40,400,000 (3,000,000 ) A, B 37,400,000 F-2 UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS For the Year Ended April 30, 2009 Historical Pro forma Techs Loanstar, Inc. ZenZuu USA, Inc. Pro Forma Year ended Year ended Pro Forma Combined April 30, 2009 May 31, 2009 Adjustments April 30, 2009 Revenues: Revenues $ — $ 5,374 $ 5,374 Cost of revenues — Gross profit — 5,374 — 5,374 Operating costs and expenses: Selling, general and administrative Salaries — 200,623 200,623 Advertising and promotion 50,129 50,129 Travel and entertainment 35,172 35,172 Legal & Accounting 15,357 60,852 76,209 Consulting, other — 81,690 81,690 Rent — 37,474 37,474 Amortization of license costs — 100,000 100,000 Office expenses 3,575 4,987 8,562 Other — 10,608 10,608 Total operating costs and expenses 18,932 581,536 - 600,468 Operating loss (18,932 ) (576,162 ) - (595,094 ) Other income (expenses) Interest expense, other — (62,406 ) (62,406 ) Interest expense, related party (2,288 ) (2,288 ) Debt issuance costs — (97,500 ) (97,500 ) Total other income (expenses) — (162,194 ) - (162,194 ) Net loss $ (18,932 ) $ (738,356 ) $ - $ (757,288 ) Basic and diluted net loss per common share $ (0.00 ) $ (0.02 ) Basic and diluted weighted average common shares outstanding 40,400,000 (3,000,000 ) A,B 37,400,000 F-3 UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET As of October 31, 2009 Historical Pro Forma Techs Loanstar, Inc. ZenZuu USA, Inc. Pro Forma Combined October 31, 2009 November 30, 2009 Adjustments October 31, 2009 ASSETS Current Assets Cash $ 70 $ 13 $ 83 Total current assets 70 13 — 83 License, net of accumulated amortization of $150,000 — 850,000 850,000 Total assets $ 70 $ 850,013 $ - $ 850,083 LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Accrued liabilities, related parties $ — $ 785,543 $ 785,543 Accounts payable and accrued expenses 20,468 234,536 255,004 Notes payable — 36,174 36,174 Notes payable, related party 24,158 31,439 55,597 Total current liabilities 44,626 1,087,693 — 1,132,319 Convertible notes payable — 878,000 878,000 Total liabilities 44,626 1,965,693 - 2,010,319 Shareholders’ deficit: Common stock, $.001 par value 40,400 73 (3,073 ) A,B 37,400 Common stock to be issued — 2 (2 ) A — Additional paid-in capital (17,900 ) (802,029 ) (64,021 ) A,B,C (883,950 ) Stock subscription receivable — (40 ) 40 A — Retained earnings (deficit) (67,056 ) (313,687 ) 67,056 C (313,687 ) Total shareholders' deficit (44,556 ) (1,115,680 ) — (1,160,236 ) Total liabilities and shareholders' deficit $ 70 850,013 $ - $ 850,083 F-4 NOTES TO PRO FORMA CONDENSED FINANCIAL STATEMENTS (UNAUDITED) REORGANIZATION On February 3, 2010, Techs Loanstar, Inc., a Nevada corporation (“Techs” or the “Company”),entered into anAgreement Concerning the Exchange of Securities By and Among the Company and ZenZuu USA, Inc. and Certain Security Holders of ZenZuu USA, Inc.(the “Share Exchange Agreement”). Under the Share Exchange Agreement, ZenZuu USA, Inc (“ZZUSA”), a Nevada Corporationmerged with and into Techs. The Share Exchange Agreement provides for the reorganization of ZZUSA with Techs, with the surviving entity adopting the name ZenZuu USA, Corp. In connection with the Agreement, Techs would acquire all of the issued and outstanding common shares of ZZUSA, on a fully-diluted basis, in exchange for 25,000,000 shares of Techs common stock. At the closing of the Agreement, the current shareholders of ZZUSA would own approximately 66.9% of the outstanding common stock of Techs, resulting in a change in control.This acquisition will be treated as a recapitalization of ZZUSA, with Techs as the legal surviving entity. PRO FORMA ADJUSTMENTS A. To record the December payment of the stock subscription receivable for ZZUSA as well as to issue the common stock upon receipt of the payment. B. To record the cancellation of 28,000,000 shares of common stock of Techs and the issuance of 25,000,000 shares of techs in exchange for 100% of the outstanding common stock of ZZUSA. C.To eliminate the accumulated deficit of Techs to additional paid in capital. F-5
